UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 Amendment No 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SERVICE AIR GROUP INC. (Exact name of small business as specified in its charter) NEW JERSEY 6159 22-3719171 (State or other jurisdiction of incorporation or organization) Primary Standard Industrial Classification Code Number (IRS Employer Identification No.) 7164-120th Street, Surrey, BC, V3W 3M8 (Address of principal executive offices) 7164-120th Street, Surrey, BC, V3W 3M8 (Address of principal place of business or intended principal place of business) Business Filings Incorporated 820 Bear Tavern Road West Trenton, New Jersey, USA 08628 With copies to: CLARK WILSON LLP Attention: William L. Macdonald 800 - 885 West Georgia Street Vancouver B.C. V6C 3H1 Tel. (604) 687-5700/Fax (604) 687-6314 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practical following the effectiveness of this registration statement If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o CALCULATION OF THE REGISTRATION FEE Title of each class of securities to be registered Amount of securities to be registered Proposed maximum Offering price per unit1 Proposed maximum aggregate offering price2 Amount of registration fee Common stock, $0.0001 par value 5,750,000 $1.00 $5,750,000.00 $615.25 1 The Company will sell the common stock at a fixed price of $1.00 per share until the common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. 2 Provided solely for the purpose of calculating the registration fee in accordance with Rule 457 under the Securities Act, and before deducting approximately $25,000 of offering costs: legal, registration, filing, etc. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 PART I - INFORMATION REQUIRED TO BE IN PROSPECTUS 3 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the U. S. Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer of sale is not permitted. SUBJECT TO COMPLETION, DATED September 12, 2007 PROSPECTUS SERVICE AIR GROUP, INC. 5,750,000 SHARES OF COMMON STOCK 5,750,000 Common Shares to be registered & offered by the Company $5,750,000 Offering price $1.00 per share This prospectus relates to shares of common stock of SERVICE AIR GROUP, INC. (“SAG”), a New Jersey corporation, securities the offering of which will be commenced promptly, will be made on a continuous basis and may continue for a period in excess of 30 days from the date of initial effectiveness, by the Company. We have been in the development stage since our inception and have no operations or revenues. We are not yet and may never become profitable. There is currently no trading market for our common stock. We intend to apply for listing on the OTC Bulletin Board following the effectiveness of our registration statement, but there is no guarantee we will be listed, or that a trading market will develop. Investing in shares of our common stock involves significant risks. YOU SHOULD READ THE DISCUSSION UNDER “RISK FACTORS” BEGINNING ON PAGE #8 OF THIS PROSPECTUS. The Company has neither underwriter nor underwriting agreement and therefore no terms or underwriting arrangements are in place, there are no arrangements to place the funds in an escrow, trust, or similar account. NEITHER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (“SEC”) NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is September 12, 2007 4 TABLE OF CONTENTS Prospectus Summary 6 Summary Financial Information & The Offering 7 Risk Factors 8 Risks Related to this Offering 10 Use of Proceeds 11 Determination of Offering Price 12 Dilution 12 Plan of Distribution 12 Legal Proceedings 14 Directors, Executive Officers, Promoters and Control Persons 14 Audit, Compensation, Compliance & Lease Committees 15 Security Ownership of Certain Beneficial Owners and Management 16 Description of Securities 16 Interests of Named Experts and Counsel 17 Disclosure of Commission Position on Indemnification 17 Organization Within Last Five Years 17 Description of Business 18 Description of Property 22 Management Discussion and Analysis 23 Certain Relationships and Related Transactions 24 Market for Common Equity and Related Stockholder Matters 25 Executive Compensation 26 Financial Statements 27 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 46 Available Information 46 Forward-Looking Statements 46 Exhibits 50 You should only rely on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock. No action is being taken in any jurisdiction outside the United States to permit the offer and sale of our common stock or possession or distribution of this prospectus in any such jurisdiction. Persons who come into possession of this prospectus in jurisdictions outside the United States are required to inform themselves about and to observe the restrictions of that jurisdiction related to this offering and the distribution of this prospectus. 5 PROSPECTUS SUMMARY The following discussion highlights information about our company and the offering. It is only a summary and does not contain all of the information that you should consider before investing in our common stock. You should read this entire prospectus carefully, including the “Risk Factors” section, prior to investing in our common stock. In this prospectus, unless otherwise indicated, “Company,” “SAG,” “we,” “our,” and “us” refer to Service Air Group, Inc., a New Jersey corporation, which is the registrant herein. “You” refers to the reader of this memorandum. This summary highlights the information contained elsewhere in this memorandum. Because this is only a summary, it does not contain all of the information that may be important to you. For a more complete understanding of this offering, we encourage you to read this entire memorandum and the documents to which we refer you. You should read the following memorandum together with the more detailed information and financial statements and the notes to those statements appearing elsewhere in this memorandum. Service Air History - Service Air Group, Inc. (New Jersey) - the Issuer/Registrant Segway V Corp., was incorporated March 31, 2000, under the laws of the State of New Jersey to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. We changed Company’s name to Service Air Group Inc. on January 27, 2004, in lieu of a possible merger with a commercial airline based in Canada, Service Air Group Inc. (“SAGCA”), a private Company, registered under the provincial laws of British Columbia, Canada. On September 8, 2004, we entered into an agreement with SAGCA for the Exchange of Stock for Assets which was cancelled on Oct 1, 2005 by both parties of the agreement for restructuring. On April 1, 2006, we entered again into an agreement with SAGCA for an exchange of Stock for Stock, However, due to the fact that Canadian Government restricts foreign ownership of Canadian Airlines, we could only receive non-voting stock of SAGCA in exchange of our voting stock, turned out to be an unfair deal for our shareholders, as well as consolidation of the financial statements became an extremely complicated task for the managements of both companies. In light of the aforementioned facts, on November 20, 2006, we decided to unwind all agreements with the airline and on November 29, 2006 we entered into a Release & Settlement Agreement with SAGCA and cancelled the merger with SAGCA. See exhibits on page #45 “Release & Settlement Agreement with SAGCA”. On November 29, 2006, we decided to adopt Lease & Finance industry and completed writing our own comprehensive business plan. We have been in the development stage since our inception. From January 31 to October 31, 2006, we raised equity capital under private placement subscription agreements in the aggregated amount of $232,400, funds were raised privately through the sale of our stock at the fixed price of $1.00 per share to prior business associates of SAGCA, all of the investors were from British Columbia, Canada, for details on the shareholders, please see item #26 on page #43. Since our merger agreement with SAGCA was still active at the time these funds were raised, $227,400 were advanced to SAGCA, however, on November 20, 2006, when merger cancellation was decided, we entered into a loan agreement with SAGCA and converted funds advanced to SAGCA into a loan, term of the loan is 10-Year with 6% interest, payable quarterly and repayment at the end of the term. The Principal Sum and all accrued but unpaid Interest at the rate aforesaid will become due and payable on the 21st day of November, 2016. Loan Agreement with SAGCA was filed on November 30, 2006 under 10-qsb as an exhibit 10.2 for the period ended September 30, 2006. See exhibits on page #45 “Loan Agreement with SAGCA”. In order to implement our business plan, we need to raise $5.75 Million under this offering, for details on how we plan to use proceeds from this offering, please see page 11 under “Use of Proceeds”. Company’s registered offices are located at 7164-120th Street, Surrey, British Columbia, Canada, V3W 3M8. We have not entered into a lease agreement for the office, our cost at the present for the office is a nominal monthly fee of $35. Upon completion of this offering, we intend to rent an office facility in the city of Surrey, British Columbia, Canada, see Use of Proceed on page #11 for details. Our telephone number is 604-722-2147. Our Web site address is www.pacificleasegroup.com, we own our domain name, information contained on our Web site does not constitute a part of this memorandum. 6 Summary Financial Information Service Air Group Inc. is a development stage company. We do not anticipate earning revenues until such time as we have raised $5,750,000 under this offering and commence intended operations. The summarized financial data presented below is derived from and should be read in conjunction with our audited December 31, 2006 financial statements and selected unaudited financial information for the six month period ended June 30, 2007 The summarized financial data presented below is derived from and should be read in conjunction with our financial information included in this prospectus along with the section entitled "Management's Discussion and Analysis" beginning on page #25 of this prospectus. Balance Sheet Data December 31, 2006 (audited) June 30, 2007 (unaudited) Cash $ 0 $ 0 Total Assets $ 234,493 $ 215,218 Total Liabilities $ 62,330 $ 98,250 Total Stockholder’s Equity $ 172,163 $ 116,968 Statement of Loss and Deficit Revenue $ 6,405 $ 13,274 Net Loss for the Period $ 35,333 $ 55,195 The Offering Common Stock Offered 5,750,000 common shares: •5,750,000 offered by the Company Common Stock Currently Issued and Outstanding 5,482,400 common shares Issued and Outstanding Following the Offering 11,232,400 shares Use of Proceeds The proceeds from the sale of shares by the Company will be used as per Page-11 of this prospectus. Plan of Distribution The 5,750,000 common shares being registered by the Company and offered by this prospectus will be offered by our officers and directors.The common shares will be offered at a fixed price of $1.00 per share until the common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Risk Factors Investing in our stock involves a high degree of risk, including the risk of total loss of your investment. You should carefully consider each of the risk factors in the following section before purchasing our shares. Our Officers’ and Directors’ Holdings Our officers and directors currently hold common stock totaling 5,000,000 shares or about 91% of the total outstanding. Trading Market There is currently no active trading market for our shares. We intend to apply to have our shares quoted on the Over-the-Counter Bulletin Board market of the National Association of Securities Dealers. 7 RISK FACTORS The following paragraphs describe what we believe are the material risks of an investment in our common stock. We may face other risks as well, which we have not anticipated. An investment in our common stock involves a significant degree of risk. You should not invest in our common stock unless you can afford to lose your entire investment. You should consider carefully the following risk factors and other information in this prospectus before deciding to invest. You should also carefully read the forward-looking statements on page #51 of this prospectus. We have no operating history upon which to base an estimate of our future financial performance: We have no operating history on which to base any estimate of our future financial performance. Because we lack an operating history, you do not have either the type or amount of information that would be available to a purchaser of securities of lease and finance company with an operating history. Accordingly, the financial statements presented in this prospectus may not be as meaningful as those of a company which does have a history of operations. In addition, the success of our operations must be considered in light of the expenses, complications, and delays frequently encountered in connection with the opening and development of an enterprise. You may loose your investment in part or in whole in case of our failure to become fully operational. We lack recent profits from operations, will incur substantial start-up losses and do not expect to be profitable in the near future: We are a development stage company and have incurred losses since our inception, from March 31, 2000, the date we incorporated, through December 31, 2006, our net loss amounted to $61,187. If we could not raise $5.75 Million under this offering, we would be unable to become operational, enter into any sales agreements or cover the estimated operating expenses for the first year of intended operations, see "Management's Discussion and Analysis” on page #25. Our intended operations will incur substantial start-up losses and there is no guarantee that we would be profitable in the near future, therefore, an investment in our stock would suffer from the start-up losses, delayed earnings (if any) and there may be no profits at all in the near future. Failure to implement key elements of our business strategy may adversely affect our financial performance: We intend to engage in the “Lease & Finance” business which has substantial risk factors included but not limited to payment default by the lessee, asset recovery, credit risks etc…, also, if we cannot implement key elements of our business strategy, our financial performance may be adversely affected. We have developed a business plan that details the strategies that we intend to implement in our efforts to achieve profitable operations. The strategies include hiring and retaining experienced and qualified employees and attracting business customers from British Columbia (Canada). Even if the key elements of our business strategy are successfully implemented, they may not have the favorable impact on operations that we anticipate. See "Business Description" on page 18. There is no market for our common equity securities which means that you may not be able to sell your shares: Our common stock is presently not traded on any market or securities exchange. Company and the selling shareholders will sell their shares at the fixed price of $1.00 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board electronic quotation service.
